Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Supplemental Restriction/Election
Status of Claims
Claims 1-8, 10-13, 15, 16, 19, 23, 51-54 and 56-60 are currently pending. Claims 1, 15 and 19 have been amended by Applicants’ amendment filed 06-15-2022. Claim 55 has been canceled by Applicants’ amendment filed 06-15-2022. Claims 57-60 have been added by Applicants’ amendment filed 06-15-2022. 

Therefore, claims 1-8, 10-13, 15, 16, 19, 23, 51-54 and 56-60 are under consideration.

Applicants’ amendments filed 06-15-2022, have necessitated this Restriction/Election Requirement.

It should be noted that restriction between plural, distinct inventions is discretionary on the part of the examiner in utility patent applications (see MPEP § 803), and since 37 CFR 1.142(a) provides that restriction is proper at any stage of prosecution up to final action, a second requirement may be made when it becomes proper, even though there was a prior requirement with which applicant complied. Ex parte Benke, 1904 C.D. 63, 108 O.G. 1588 (Comm’r Pat. 1904) (See MPEP § 811.02).

Election/Restrictions
Restriction to one invention was previously required under 35 U.S.C. 121 and 372 in the Office Action mailed November 13, 2017. In response to the Restriction/Election Requirement filed, Applicant elected Group I without traverse, claims 1-8, 13, 15, 16, 19 and 23, directed to a method for detecting the activity of an enzyme. Applicant further elected:
 Species (A): species of substrate sample comprises a biomass, a crude lysate, a cell culture, a plant matter, an organic matter, a native glycan or a combination thereof (instant claim 3),
Species (B): species of enzyme sample is a carbohydrate-active enzyme (instant claim 10),
Species (C): species carbohydrate-active enzyme is a glycoside hydrolase (instant claim 11),
Species (D): species of how the mass tag couples to the reaction product is via a triazole moiety (instant claim 15), and
Species (E): species of analyzing the one or more reaction products in step (c) comprises mass spectrometry (instant claim 24), in the reply filed on February 6, 2018.


Supplemental Election of Species
The newly amended application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form 
a single general inventive concept under PCT Rule 13.1. 

The species are as follows:

 A single specific species election of the structure of the mass probe such as, for example, wherein the mass probe comprises a triazole moiety (instant claim 15) OR wherein the mass probe comprises an oxime (instant claim 16) OR wherein the mass probe comprises a moiety selected from the group consisting of an alkyne and an azide (instant claim 19) OR wherein the mass probe comprises an O-hydroxylamine (instant claim 56) OR wherein the mass probe further comprises a water-soluble linker (instant claim 58) OR wherein the mass probe comprises a moiety having a formula of –(CF2)n-CF3, wherein n is 6 or 7 (instant claim 60), such as encompassed by claims 15, 16, 19, 56, 58 and 60 (please elect one of claims 15, 16, 19, 56, 58 or 60).

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for 
the following reasons:
The technical feature linking the various species appears to be the structure of the mass probe, wherein the mass probe comprises a triazole moiety (instant claim 15); or wherein the mass probe comprises an oxime (instant claim 16); or wherein the mass probe comprises a moiety selected from the group consisting of an alkyne and an azide (instant claim 19); or wherein the mass probe comprises an O-hydroxylamine (instant claim 56); or wherein the mass probe further comprises a water-soluble linker (instant claim 58); or wherein the mass probe comprises a moiety having a formula of –(CF2)n-CF3, wherein n is 6 or 7 (instant claim 60), such that the different structures of the mass probes comprise different molecular and/or binding characteristics; the different mass probes bind different reaction products comprising different functionalities; can form different bonds with the different reaction products that have different binding capacities; the different probes can be used under different reaction conditions to form differently tagged reaction products; the different mass probes can be used with different substrate surfaces; can be chosen for the detection and/or analysis of degradation of different enzymes; and/or the different mass probes can be analyzed and/or detected using different analysis techniques. These features being unique to each species and not shared by any other cannot be a unifying feature. The species therefore lack unity of invention a priori.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of
the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims 
readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim is generic: 1.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the
inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313)446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/Examiner, Art Unit 1639